—Order and judgment (one paper), Supreme Court, New York County (Beatrice Shainswit, J.), entered July 19, 1995, which granted petitioners’ application to confirm an arbitration award and denied respondent’s cross petition to vacate the award, unanimously affirmed, with costs.
The IAS Court correctly held that respondent waived its claim that the dispute was not arbitrable. With respect to a party who was served with a notice of intent to arbitrate, the time to seek a judicial determination of arbitrability is before arbitration commences, and not in response to an application to confirm the award (Bevona v Valencia, 191 AD2d 192). The IAS Court also properly declined to address respondent’s claim of fraud in the inducement, a matter for the arbitrator under the broad arbitration clauses contained in the underlying contract (Matter of Infosafe Sys. [International Dev. Partners], 228 AD2d 272). We have considered respondent’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.